89 F.3d 833
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elmer DIALS, Plaintiff-Appellant,v.SMC COAL & TERMINAL CO.;  the Benefit Committee of WolfCreek Collieries Companies, Defendants-Appellees.
No. 95-5996.
United States Court of Appeals, Sixth Circuit.
June 24, 1996.

Before:  MERRITT, BROWN and SUHRHEINRICH, Circuit Judges.

ORDER

1
Plaintiff Elmer Dials appeals from the order of the district court granting summary judgment to plaintiffs SMC Coal & Terminal Company, doing business as Wolf Creek Collieries, and the Benefit Committee of Wolf Creek Collieries in this action under the Employment Retirement Income Security Act, 29 U.S.C. §§ 1001-1461.   Dials argues that the district court erred in dismissing his state-law breach of contract claim, in applying an arbitrary and capricious standard of review to the Benefit Committee's decision denying benefits, and in concluding that the Committee's decision was not arbitrary and capricious.


2
After careful review of the parties' arguments and the relevant law, we are satisfied that the district court correctly decided the issues presented.   Accordingly, we affirm the judgment of the district court for the reasons stated in its Memorandum Opinion and Order dated June 26, 1995.


3
However, because it is unclear whether the Benefit Committee considered the opinion of Monroe L. Newman, the district court is instructed to remand the matter back to the Benefit Committee for consideration of this medical evidence only.


4
AFFIRMED and REMANDED for further proceedings not inconsistent with this opinion.